IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              November 28, 2007
                               No. 07-50383
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

TAMMY DIANE RICHARDS

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 6:06-CR-185-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
     Tammy Diane Richards appeals her sentence following her guilty plea
conviction for possessing stolen mail and forging an endorsement on a United
States Treasury check. Because her plea agreement contained a waiver of
appeal waiving her right to appeal her sentence on any ground, including any
right conferred by 18 U.S.C. § 3742, and because the rearraignment transcript
shows that her waiver of appeal was knowing and voluntary, her appeal is
barred. See United States v. McKinney, 406 F.3d 744, 746-47 (5th Cir. 2005).
     AFFIRMED.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.